Title: From Thomas Jefferson to Benjamin H. Latrobe, 13 November 1802
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


          
            Dear Sir
            Washington Nov. 13. 1802.
          
          Your favor of the 9th. is recieved as that of the 8th. had been the day before. on recieving that of the 8th. I was immediately sensible I had omitted in mine to say any thing on the subject of a just compensation for the preliminary business of a survey, estimate &c. I therefore referred your letter to the Secretary of the Navy (who was now returned, having been absent at the date of my letter) and he yesterday wrote to you to assure you of a proper compensation, and at the same time to mr George Harrison to make you an advance of (I believe) one hundred dollars. the work I propose is to contain the vessels we now possess, but that finished, and answering, as cannot be doubted, another will be proposed for building vessels under, and laying them up as built. so that the two will take some time for construction. the first however we should push as much as possible, to get our present vessels put out of the way of decay. I shall hope to see you here as soon as possible, because our estimate must be ready before the meeting of Congress. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        